PD-0430-15
                                  NO.

                                         IN THE

                       TEXAS    COURT OF       CRIMINAL APPEALS
                                                                     RECEIVED IH
                                AUSTIN, TEXAS                      COURT OF CRIMINAL APPEALS

                               CALVIN LOUISE RUSHING
                                                                        APR 17 2015
                                         VS.

                               THE STATE OF TEXAS
                                                                   Abe! Acosta, Cleit

                                                                        FILED IN—
                                                                COURT OF CRIMINAL APPEALS
                         FROM APPEAL NO 12-14-00112-CR
                                                            :          APP 1 7 701S
                       TRIAL CAUSE NO. 2012-0431                       ^^
                               ANGELINA COUNTY                      Au 1A    4 _, .
                                                                    Abel Acosta, Clerk


                   FIRST MOTION FOR AN EXTENSION OF TIME

              TO FILE PETITION FOR DISCRETIONARY REVIEW




TO THE HONORABLE TEXAS COURT OF CRIMINAL APPEAL JUDGES:
   Comes now, Calvin Louise Rushing, Appellant, and files this Motion
For An Extension Of Sixty[60] days in which to file a Petition For
Discretionary Review [Pro-Se], with The Court Of Criminal Appeals;And
in support thereof, Appellant will show unto The Court as follows:


                                   I.

   The Appellant was convicted in The 217Th District Court of Ange-
line County, Texas, for the first degree felony offense of Aggrava
ted Robbery, in cause No. 2012-0431, styled State Of Texas vs. Cal
vin Louise Rushing. The Appellant herein, appealed to The Twelfth
Court Of Appeals [Tyler,Texas]. The case of appeal was affirmed on
March 25Th,2015.


                                   II.

   The present deadline for filing [pro-Se] Petition For Discretio
nary Review [inclding Weekends And Holidays], is April 25th,2015;
Excluding Weekends And Holidays, is April 29Th,2015. The Appellant
herein, has not previously requested any prior extension of time
prior to his instant request.
                            III.

   Appellant's request for an extension is based upon the following
facts: Appellant was not informed of the decsion of The Court Of
Appeals in affirming his case until March 27Th,2015. Since that time
Appellant has diligently been attempting to gain legal representation
in this matter,S-- but has proven unsuccessful. Appellant's previous
Court-Appoirfted Attorney[John D. Reeves], has informed Appellant that
counseltwould not be representing Appellant further on Petition For
Discrvetionary Review to The Texas court Of Criminal Appeals.


   WHEREFORE, Appellant prays the Court grant this motion and extend
the deadline for filing 'Appellant's Pro-Se Petition For Discretionary
Review' in cause No. 12-14-00112-CR, to May 25Th,2015.

                                   RESPECTFULLY SUBMITTED,


                                   IALVIN LOUISE RUSHING
                                   TDCJ-ID# 1925565
                                   Allen B. Polunsky Unit
                                   3872 FM 350 South
                                   Livingston,Texas 77351



EXECUTED THIS®® 13tH    DAY of     april           ,2015,




                            -2-